DETAILED ACTION
This action is in response to the application filed 10/08/2020. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/22/2020, 02/26/2021 and 06/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8, 10-16 and 19 of U.S. Patent No. 10,838,865. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,838,865 discloses all of the limitations of the claims as shown in the tables below:
Regarding Claim 1 of the instant application compared to claim 1 of U.S. Patent No. 10,838,865:
Instant Application
U.S. Patent No. 10,838,865
A computing system comprising: multiple memory devices configured as a distributed shared memory for access by at least one separate processing device, wherein input/output (I/O) information is communicated among the multiple memory devices and the at least one separate processing device using a packetized I/O protocol, and memory coherence information is stored with the data in the distributed shared memory, each memory device including
A computing system comprising: a plurality of host processors; and a plurality of stacked memory devices configured as a distributed shared memory for the host processors, wherein input/output (I/O) information is communicated among the plurality of host processors and the plurality of stacked memory devices using a packetized I/O protocol, each stacked memory device including: a plurality of integrated circuit memory dies including at least a first memory die arranged on top of a second memory die, wherein memory coherence information is stored with the data in the distributed shared memory
 a logic base die including at least one memory controller configured to manage access to memory of the plurality of memory dies by the at least one separate processing device, and logic circuitry configured to: determine memory coherence state information for data stored in the distributed shared memory and store the memory coherence state information with the data in the distributed shared memory;
 a logic base die excluding the plurality of host processors and including at least one memory controller configured to manage access to memory of the plurality of memory dies by at least one separate device, and logic circuitry configured to: determine memory coherence state information for data stored in the distributed shared memory and store the memory coherence state information with the data in the distributed shared memory,
manage communication of memory coherence state information between the distributed shared memory and the at least one separate processing device using a memory coherence protocol included in the packetized I/O protocol, wherein the memory coherence protocol includes a check-out/check-in mechanism to access the memory coherence state information stored in the distributed shared memory;
 manage communication of memory coherence state information between the host processors and the distributed shared memory using a memory coherence protocol included in the packetized I/O protocol, wherein the memory coherence protocol includes a check-out/check-in mechanism to access the memory coherence state information stored in the shared memory,
and grant access to the stored memory coherence state information by remapping an address of a memory word received according to the check-out/check-in mechanism using an address extension received using the packetized I/O protocol.
and grant access to the stored memory coherence state information by remapping an address of a memory word received according to the check-out/check-in mechanism using an address extension received using the packetized I/O protocol.


Regarding Dependent claims 2, 4 and 6-10:
Instant Application
U.S. Patent No. 10,838,865
(Claim 2) The system of claim 1, wherein the logic circuitry of each memory device is configured to implement the memory coherence protocol as part of the packetized I/O protocol using atomic memory operations.
(Claim 2) The system of claim 1, wherein memory of the memory die is mapped as shared memory for a computing system and the logic circuitry of each stacked memory device is configured to implement the memory coherence protocol as part of the packetized I/O protocol using atomic memory operations.
(Claim 4) The system of claim 1, wherein the logic circuitry of each memory device is configured to communicate address information as part of the packetized information and to include memory coherence state information with the address information.
 (Claim 4) The system of claim 1, wherein the logic circuitry of each stacked memory device is configured to communicate address information as part of the packetized information and to include memory coherence state information with the address information.
(Claim 6) The system of claim 1, wherein the logic circuitry of each memory device is configured to: determine at least one of exclusivity state information and ownership state information for a word of memory of the memory die; and store the state information in association with the word of shared memory data.
(Claim 6) The system of claim 1, wherein the logic circuitry of each stacked memory device is configured to determine at least one of exclusivity state information and ownership state information for a word of memory of the memory die and store the state information in association with the word of shared memory data.
(Claim 7) The system of claim 1, including at least one memory device configured as a hub memory device, wherein logic circuitry of the hub memory device adds routing information to a packetized message and the logic circuitry of a receiving memory device uses the routing information to determine memory coherence state information.
(Claim 7) The system of claim 1, including at least one stacked memory device configured as a hub stacked memory device, wherein logic circuitry of the hub stacked memory device adds routing information to a packetized message and the logic circuitry of a receiving stacked memory device uses the routing information to determine memory coherence state information.
(Claim 8) The system of claim 1, wherein the logic circuitry of each memory device is configured to, upon receiving a request for exclusive access to a memory word, initiate a request packet from the memory device to the least one separate processing device with ownership of the memory word.
(Claim 8) The system of claim 1, wherein the logic circuitry of each stacked memory device is configured to, upon receiving a request for exclusive access to a memory word, initiate a request packet from the stacked memory device to a processor with ownership of the memory word.
(Claim 9) The system of claim 1, wherein the memory die of each stacked memory device include memory arranged as a plurality of vaults and the logic base die includes a memory controller for each vault of the memory die.
(Claim 10)  The system of claim 1, wherein the memory die of each stacked memory device include memory arranged as a plurality of vaults and the logic base die includes a memory controller for each vault of the memory die.
(Claim 10) The system of claim 1, wherein the at least one processing device includes a plurality of system-on-chip (SoC) processors.
(Claim 11) The system of claim 1, wherein the processors of the plurality of host processors are system-on-chip (SoC) processors.


Regarding Claim 11 of the instant application compared to claim 12 of the U.S. Patent No. 10,838,865:
Instant Application
U.S. Patent No. 10,838,865 Claim 12
A memory device including: a plurality of integrated circuit memory dies configured as a system shared memory; and a logic base die of the system shared memory, the logic base die including at least one memory controller configured to manage access to memory of the plurality of memory dies as part of a distributed shared memory by at least one processing device and at least one other memory device,
A stacked memory device including: a plurality of integrated circuit memory dies configured as a system shared memory and including at least a first memory die arranged on top of a second memory die; and wherein the system shared memory includes a logic base die, the logic base die excluding a system processor and including at least one memory controller configured to manage access to memory of the plurality of memory dies as part of a distributed shared memory by a plurality of host processors and at least one other stacked memory device
and logic circuitry configured to: determine the memory coherence state information for data and store the memory coherence state information with the data in the plurality of memory dies of the distributed shared memory;
  and logic circuitry configured to: determine the memory coherence state information for data and store the memory coherence state information with the data in the plurality of memory dies of the distributed shared memory
manage communication of information between the at least one processing device and the at least one other memory device using a packetized input/output (I/O) protocol that includes a memory coherence protocol, wherein the memory coherence protocol includes a check- out/check-in mechanism to access the memory coherence state information in the plurality of memory dies;
 manage communication of information between the host processors and the at least one other stacked memory device using a packetized input/output (I/O) protocol that includes a memory coherence protocol, wherein the memory coherence protocol includes a check-out/check-in mechanism to access the memory coherence state information in the plurality of memory dies,
and grant access to the stored memory coherence state information by remapping an address of a memory word received according to the check-in/check-out mechanism using an address extension received using the packetized I/O protocol.
and grant access to the stored memory coherence state information by remapping an address of a memory word received according to the check-in/check-out mechanism using an address extension received using the packetized I/O protocol.


Regarding Dependent claims 12-15:
Instant Application
U.S. Patent No. 10,838,865
(Claim 12) The memory device of claim 11, wherein the logic circuitry of the logic base die is configured to manage the communication of information using atomic memory operations and implement the memory coherence protocol using the atomic memory operations.
(Claim 13) The stacked memory device of claim 12, wherein the logic circuitry of the logic base die is configured to manage the communication of information using atomic memory operations and implement the memory coherence protocol using the atomic memory operations.
(Claim 13) The memory device of claim 11, wherein the logic circuitry of the logic base die is configured to communicate address information as part of the packetized I/O protocol and include the memory coherence state information with the address information.
(Claim 14) The stacked memory device of claim 12, wherein the logic circuitry of the logic base die is configured to communicate address information as part of the I/O protocol and include the memory coherence state information with the address information.
(Claim 14) The memory device of claim 11, wherein the logic circuitry of the logic base die is configured to determine modified state information, shared state information, and invalid state information for a word of memory of the memory die and store the state information in association with the word of memory of the memory die.
(Claim 15) The stacked memory device of claim 12, wherein the logic circuitry of the logic base die is configured to determine modified state information, shared state information, and invalid state information for a word of memory of the memory die and store the state information in association with the word of memory of the memory die.

(Claim 15) The memory device of claim 11, wherein the logic circuitry of the logic base die is configured to determine at least one of exclusivity state information and ownership state information for a word of memory of the memory die and store the state information is association with the word of shared memory data.
(Claim 16) The stacked memory device of claim 12, wherein the logic circuitry of the logic base die is configured to determine at least one of exclusivity state information and ownership state information for a word of memory of the memory die and store the state information is association with the word of shared memory data.


Regarding Claim 18 of the instant application compared to claim 19 of U.S. Patent No. 10,838,865:
Instant Application
U.S. Patent No. 10,838,865 Claim 19
A method of operating a computer system that includes a distributed shared memory and at least one separate processing device, the method comprising: managing access to the distributed shared memory of the computer system, wherein the distributed shared memory includes a plurality of memory devices; storing memory coherence state information in the distributed shared memory as a memory coherence directory, wherein memory coherence information is determined by logic circuitry of the plurality of memory devices and stored with data in the distributed shared memory;
A method of operating a computer system that includes a distributed shared memory and a plurality of processors, the method comprising: managing access to the distributed shared memory of the computer system, wherein the distributed shared memory includes a plurality of stacked memory devices configured for three dimensional access and excludes the processors of the computer system; storing memory coherence state information in the distributed shared memory as a memory coherence directory, wherein memory coherence information is determined by logic circuitry of the stacked memory devices of the distributed shared memory and stored with data in the distributed shared memory;
communicating packetized information between the at least one separate processing device and the distributed shared memory of the computing system using an input/output (I/O) protocol that includes a memory coherence protocol;
 communicating packetized information between the plurality of processors and the distributed shared memory of the computing system using an input/output (I/O) protocol that includes a memory coherence protocol; 
and including the memory coherence state information with the communicated packetized information in the I/O protocol and using the I/O protocol to access data and the memory coherence information in the distributed shared memory,
and including the memory coherence state information with the communicated packetized information in the I/O protocol and using the I/O protocol to access data and the memory coherence information in the distributed shared memory,
wherein the I/O protocol includes a check-out/check-in mechanism to access the memory coherence state information stored in the shared memory by the shared memory remapping an address of a memory word received according to the check-out/check-in mechanism using an address extension received using the packetized I/O protocol.
wherein the I/O protocol includes a check-out/check-in mechanism to access the memory coherence state information stored in the shared memory by the shared memory remapping an address of a memory word received according to the check-out/check-in mechanism using an address extension received using the packetized I/O protocol.


Claim Objections
Claims 1, 8-9 and 19 are objected to because of the following informalities:  
Claim 1 line 6 states “memory coherence information is stored with the data”. This should state “memory coherence information is stored with data”.
Claim 8 line 3 states “initiate a request packet from the memory device to the least one…”. This should state  “initiate a request packet from the memory device to the at least one…”.
Claim 9 lines 1-2 state “wherein the memory die of each stacked memory device”. This should state “wherein the memory die of each memory device” to maintain consistent nomenclature of the memory devices.
Claim 19 lines 2-5 state “includes incorporating memory coherence state information includes at least one of a shared state, an exclusive state, and a modified state of a word of memory”. This should state “includes incorporating memory coherence state information that includes at least one of a shared state, an exclusive state, and a modified state of a word of memory” for easier readability of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically regarding claim 1, line 9 states “manage access to memory of the plurality of memory dies”. Here, there is no previous mention of memory dies in claim 1 so it is unclear what the plurality of memory dies is referring to. For the purposes of examination, the Examiner is interpreting this to refer to “the multiple memory devices” of line 2 in order to maintain proper antecedent basis in the claim. Claims 2-10 inherit the deficiency of claim 1 above. Additionally, claims 3, 6 and 9 recite either “the memory die” or “the memory dies”. The Examiner notes that these limitations should be updated accordingly to maintain proper antecedence to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (US PGPUB No US 2014/0181417 A1) (hereafter referred to as Loh) in view of Memory-centric System Interconnect Design with Hybrid Memory Cubes (IEEE NPL) (hereafter referred to as Kim) in view of Loh et al (US PGPUB No US 2013/0138892 A1)(hereafter referred to as Loh ‘892) in view of Rowlands et al (US PGPUB No US 2004/0034747 A1) (hereafter referred to as Rowlands).
Regarding Claim 1, Loh teaches:
A computing system comprising:  multiple memory devices configured as a distributed shared memory for access by at least one separate processing device (The die stacked memory stores data that is shared by multiple external devices (processors) [0013][Fig 1]) and memory coherence information is stored with the data in the distributed shared memory ("the memory cell circuitry 126 (memory die see Fig 1) may store the coherency information” [0021]), each memory device including: and a logic base die including at least one memory controller (Memory controller may be implemented at memory interface 130 on logic die 122 [Fig 1][0020]) configured to manage access (die-stacked memory device is a three-dimensional stacked memory as shown in Fig 1 [102 Fig 1]) to memory of the plurality of memory dies by the at least one separate processing device (Memory interface includes logic to facilitate access to the memory of the die-stacked memory device [0020]), and logic circuitry configured to: determine memory coherence state information for data stored in the distributed shared memory (logic die can implement a coherency manager for facilitating coherency operations [0021]) and store the memory coherence state information with the data in the distributed shared memory (“the memory cell circuitry 126 (memory die see Fig 1) may store the coherency information” [0021])
Loh does not appear to disclose:
multiple memory devices configured as a distributed shared memory for access by at least one separate processing device, wherein input/output (I/O) information is communicated among the multiple memory devices and the at least one separate processing device using a packetized I/O protocol
However Kim teaches:
multiple memory devices configured as a distributed shared memory for access by at least one separate processing device (Kim discloses a system interconnect consisting of a plurality of processors and a plurality of Hybrid memory cubes (HMC) (multiple memory devices) [Page 145 Paragraph 2]) wherein input/output (I/O) information is communicated among the multiple memory devices and the at least one separate processing device using a packetized I/O protocol (Kim discloses a packet based protocol being utilized for the processor-memory interconnect [Page 145 Paragraphs 3-4])
The combination of Loh and Kim are analogous art because they both disclose a stacked memory die system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh and Kim before them, to modify the teachings of Loh to include the teachings of Kim since Kim teaches that using multiple HMCs in a distributed based network can achieve lower latency and properly distribute bandwidth. (Kim: [Page 145 Paragraph 1])
Loh in view of Kim does not appear to explicitly disclose:
Grant access to the stored memory coherence state information by remapping an address of a memory word received according to the check-in/check-out mechanism using an address extension received using the packetized I/O protocol 
	However Loh’892 discloses:
Grant access to the stored memory coherence state information by remapping an address of a memory word received according to the check-in/check-out mechanism (Processing unit receives a request for access the data and coherency information stored in the DRAM [0047]. Processing unit sends the address to the control logic where the data and state (coherency) information are accessed [0067-0068]) using an address extension received using the packetized I/O protocol (Processing unit can adjust the address received in the original request by adding a cache tag to identify a respective row in the 3D DRAM [0047] Note the processing unit is equivalent to the logic base die as it is packaged with the memory die stacked on top [Fig 2, 240])
The disclosures of Loh, Kim and Loh ’892 are analogous to the claimed invention because they are in the same field of endeavor of coherence in a shared memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Kim and Loh ‘892 before them, to modify the teachings of Loh and Kim to include the teachings of Loh ‘892 since both Loh and Loh’892 disclose storing coherence information in a stacked memory device. Therefore it would be applying a known technique (utilizing a cache tag comparison during atomic data operations to access data in the memory device) to a known device (memory device as taught by Loh) to obtain predictable results (reducing memory latency times by utilizing a fast cache tag comparison to access data in on-package memory). (MPEP 2143, Example D)
Loh in view of Kim in view of Loh ‘892 does not appear to explicitly disclose:
manage communication of memory coherence information between the distributed shared memory and the at least one separate processing device using a memory coherence protocol included in the packetized I/O protocol, wherein the memory coherence protocol includes a check-out/check-in mechanism to access the memory coherence state information stored in the distributed shared memory 
However Rowlands teaches:
manage communication of memory coherence information between the distributed shared memory and the at least one separate processing device using a memory coherence protocol included in the packetized I/O protocol, wherein the memory coherence protocol includes a check-out/check-in mechanism to access the memory coherence state information stored in the shared memory (Rowlands discloses a packetized I/O protocol that transports memory coherence transactions in a distributed shared memory system [Abstract][0050]. The coherency protocols stores coherency information in memory in a remote line directory. When a node wants to check-out a cache line, the RLD is updated to show exclusive ownership of the cache line. When the node wants to check-back in the cache line the modified contents are written back and the RLD is updated. [0087-0089][Fig14])
The combination of Loh, Kim, Loh ’892 and Rowlands are analogous art because all pertain to the same field of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Kim, Loh ’892 and Rowlands before them, to modify the teachings of Loh, Loh ’892 and Kim to include the teachings of Rowlands since Rowlands teaches that implementing the memory coherence system as part of an I/O protocol can improve coherency processing speed by leveraging the speed at which processing resources can operate to maintain the coherent system. (Rowlands: [0025]) 

Regarding Claim 2, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 1 as shown in the rejection of claim 1 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein the logic circuitry of each memory device is configured to implement the memory coherence protocol as part of the packetized I/O protocol using atomic memory operations (Loh’892: The operation to the data in the 3D DRAM can occur as a single complex transaction as a block of uninterrupted instructions (atomic operation) [0049][0069] The Examiner notes that Rowlands discloses a packetized I/O protocol that transports memory coherence transactions in a distributed shared memory system [Abstract][0050]).

Regarding Claim 3 Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the limitations of claim 1 as shown in the rejection of claim 1 above.
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also discloses:
wherein the logic circuitry of each memory device is configured to communicate packetized information as part of the packetized I/O protocol used to access the memory dies (Kim: “In HMC’s, packet based abstraction protocol is used for the processor-memory interconnect.” “The packet includes routing information to reach the destination HMC” [Page 145 Paragraph 3]) and include memory coherence state information with the packetized information (Rowlands discloses a packetized I/O protocol that transports memory coherence transactions in a distributed shared memory system [Abstract][0050]) wherein the memory coherence state information includes at least one of a shared state, an exclusive state, and a modified state of a word of memory (Loh: The coherency manager can perform the MOESI (Modified-Owned-Exclusive-Shared-Invalid) protocol on the shared data stored in the memory dies [0014]). 

Regarding Claim 4, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 1 as shown in the rejection of claim 1 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein the logic circuitry of each memory device is configured to communicate address information as part of the packetized information (Kim: “In HMCs, packet based protocol is used for the processor-memory interconnect. The packet includes routing information to reach the destination HMC [Page 145 Paragraph 3]) and to include memory coherence state information with the address information (Rowlands discloses a packetized I/O protocol that transports memory coherence transactions in a distributed shared memory system [Abstract][0050])

Regarding Claim 5, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 1 as shown in the rejection of claim 1 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein the logic circuitry of each memory device is configured to, according to the packetized I/O protocol, include metadata in a response message to a memory operation request from the at least one separate processing device (Loh: “one device may issue a probe 336 to one or more other devices to determine the statuses of the corresponding block in their local caches. Each device receiving the probe 336 may assess its local cache hierarchy to determine whether a version of the data is locally cached, and if so, reply with a probe response 338 indicating the status of the data in the local cache” [0036] (i.e. a response message may be sent with the status of the data (metadata) to the requesting device) The Examiner notes that Rowlands discloses a packetized I/O protocol that transports memory coherence transactions in a distributed shared memory system [Abstract][0050])

Regarding Claim 6, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 1 as shown in the rejection of claim 1 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein the logic circuitry of each memory device is configured to: determine at least one of exclusivity state information and ownership state information for a word of memory of the memory die (Loh: The coherency manager can perform the MOESI (Modified-Owned-Exclusive-Shared-Invalid) protocol on the shared data stored in the memory dies [0014]) and store the state information in association with the word of shared memory data (Loh: The coherency manager may store various coherency metadata including coherency status information for corresponding memory blocks [0035]).
Regarding Claim 9, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 1 as shown in the rejection of claim 1 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein the memory die of each stacked memory device include memory arranged as a plurality of vaults and the logic base die includes a memory controller for each vault of the memory die (Kim: Each layer of memory is partitioned into different segments and the vertical segments are grouped together to form a vertical slice or vault. The logic layer on the bottom consists of memory controllers (one for each vault) [Page 146 Paragraph 8])

Regarding Claim 10, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 1 as shown in the rejection of claim 1 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein the at least one processing device includes a plurality of system-on-chip (SoC) processors (Loh: “In some embodiments the one or more external devices are implemented separately or in combination as one or more integrated circuit (IC) packages” [0015])

Regarding Claim 11, Loh teaches:
A memory device including: a plurality of integrated circuit memory dies configured as a system shared memory (Memory dies 120 storing shared data for external devices [0013] [Fig 1]) and a logic base die of the system shared memory (The die-stacked memory device includes a set of one or more stacked memory dies and a set of one or more logic dies. [0013][Fig 1]) the logic base die including at least one memory controller (Memory controller may be implemented at memory interface 130 [Fig 1][0020]) configured to manage access to memory of the plurality of memory dies as part of a distributed shared memory (Memory interface includes logic to facilitate access to the memory of the die-stacked memory device [0020]), and logic circuitry configured to determine the memory coherence state information for data (logic die can implement a coherency manager for facilitating coherency operations [0021]) and store the memory coherence state information with the data in the plurality of memory dies of the distributed shared memory (“the memory cell circuitry 126 (memory die see Fig 1) may store the coherency information” [0021]) 
Loh does not appear to explicitly disclose:
Access by…at least one processing device and at least one other memory device; manage communication of information between the at least one processing device and the at least one other memory device a using a packetized input/output protocol 
However Kim discloses:
Access by…at least one processing device and at least one other memory device; (Kim discloses a system interconnect consisting of a plurality of processors and a plurality of Hybrid memory cubes (HMC) (memory devices) [Page 145 Paragraph 2]) manage communication of information between the at least one processing device and the at least one other memory device a using a packetized input/output protocol (Kim discloses a packet based protocol being utilized for the processor-memory interconnect [Page 145 Paragraphs 3-4])
The combination of Loh and Kim are analogous art because they both disclose a stacked memory die system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh and Kim before them, to modify the teachings of Loh to include the teachings of Kim since Kim teaches that using multiple HMCs in a distributed based network can achieve lower latency and properly distribute bandwidth. (Kim: [Page 145 Paragraph 1])
Loh does not appear to explicitly disclose:
grant access to the stored memory coherence state information by remapping an address of a memory word received according to the check-in/check-out mechanism using an address extension received using the packetized I/O protocol 
	However Loh’892 discloses:
grant access to the stored memory coherence state information by remapping an address of a memory word received (Processing unit receives a request for access the data and coherency information stored in the DRAM [0047]. Processing unit sends the address to the control logic where the data and state (coherency) information are accessed [0067-0068]) according to the check-in/check-out mechanism using an address extension received using the packetized I/O protocol (Processing unit of a 3D DRAM can adjust the address received in the original request by adding a cache tag (address extension) to identify a respective row in the 3D DRAM [0047])
The disclosures of Loh, Kim and Loh ’892 are analogous to the claimed invention because they are in the same field of endeavor of coherence in a shared memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Kim and Loh ‘892 before them, to modify the teachings of Loh and Kim to include the teachings of Loh ‘892 since both Loh and Loh’892 disclose storing coherence information in a stacked memory device. Therefore it would be applying a known technique(utilizing a cache tag comparison during atomic data operations to access data in the memory device) to a known device (memory device as taught by Loh) to obtain predictable results (reducing memory latency times by utilizing a fast cache tag comparison to access data in on-package memory). (MPEP 2143, Example D)
Loh in view of Loh’892 not appear to explicitly disclose:
Manage communication of information between the at least one processing device and the at least one other memory device using a packetized input/output (I/O protocol) that includes a memory coherence protocol, wherein the memory coherence protocol includes a check-out/check-in mechanism to access the memory coherence state information in the plurality of memory die
However Rowlands teaches:
Manage communication of information between the at least one processing device and the at least one other memory device using a packetized input/output (I/O protocol) that includes a memory coherence protocol, wherein the memory coherence protocol includes a check-out/check-in mechanism to access the memory coherence state information in the plurality of memory dies  (Rowlands discloses a packetized I/O protocol that transports memory coherence transactions in a distributed shared memory system [Abstract][0050]. The coherency protocols stores coherency information in memory in a remote line directory. When a node wants to check-out a cache line, the RLD is updated to show exclusive ownership of the cache line. When the node wants to check-back in the cache line the modified contents are written back and the RLD is updated. [0087-0089][Fig14])
The combination of Loh, Kim, Loh ’892 and Rowlands are analogous art because all pertain to the same field of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Kim, Loh ’892 and Rowlands before them, to modify the teachings of Loh, Loh ’892 and Kim to include the teachings of Rowlands since Rowlands teaches that implementing the memory coherence system as part of an I/O protocol can improve coherency processing speed by leveraging the speed at which processing resources can operate to maintain the coherent system. (Rowlands: [0025]) 

Regarding Claim 12, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 11 as shown in the rejection of claim 11 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein the logic circuitry of the logic base die is configured to manage the communication of information using atomic memory operations and implement the memory coherence protocol using atomic memory operations (Loh’892: The operation to the data in the 3D DRAM can occur as a single complex transaction as a block of uninterrupted instructions (atomic operation) [0049][0069] The Examiner notes that Rowlands discloses a packetized I/O protocol that transports memory coherence transactions in a distributed shared memory system [Abstract][0050]).

Regarding Claim 13, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 11 as shown in the rejection of claim 11 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein the logic circuitry of the logic base die is configured to communicate address information as part of the packetized I/O protocol (Loh: “In HMCs, packet based protocol is used for the processor-memory interconnect. The packet includes routing information to reach the destination HMC [Page 145 Paragraph 3]) and include the memory coherence state information with the address information (Rowlands discloses a packetized I/O protocol that transports memory coherence transactions in a distributed shared memory system [Abstract][0050])

Regarding Claim 14, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 11 as shown in the rejection of claim 11 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein the logic circuitry of the logic base die is configured to determine modified state information, shared state information, and invalid state information for a word of memory of the memory die (Loh: The coherency manager can perform the MOESI (Modified-Owned-Exclusive-Shared-Invalid) protocol on the shared data stored in the memory dies [0014]) and store the state information in association with the word of memory of the memory die (Loh: The coherency manager may store various coherency metadata including coherency status information for corresponding memory blocks [0035])

Regarding Claim 15, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 11 as shown in the rejection of claim 11 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein the logic circuitry of the logic base die is configured to determine at least one of exclusivity state information and ownership state information for a word of memory of the memory die (Loh: The coherency manager can perform the MOESI (Modified-Owned-Exclusive-Shared-Invalid) protocol on the shared data stored in the memory dies [0014]) and store the state information is association with the word of shared memory data (Loh: The coherency manager may store various coherency metadata including coherency status information for corresponding memory blocks [0035])

Regarding Claim 16, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 11 as shown in the rejection of claim 11 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein the logic circuitry of the logic base die is configured to, according to the packetized I/O protocol, include metadata in a response message to a memory operation request from the at least one separate processing device (Loh: “one device may issue a probe 336 to one or more other devices to determine the statuses of the corresponding block in their local caches. Each device receiving the probe 336 may assess its local cache hierarchy to determine whether a version of the data is locally cached, and if so, reply with a probe response 338 indicating the status of the data in the local cache” [0036] (i.e. a response message may be sent with the status of the data (metadata) to the requesting device) The Examiner notes that Rowlands discloses a packetized I/O protocol that transports memory coherence transactions in a distributed shared memory system [Abstract][0050])

Regarding Claim 17, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 11 as shown in the rejection of claim 11 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein the logic circuitry of the logic base die is configured to include memory coherence state information with the packetized information as part of the packetized I/O protocol (Rowlands discloses a packetized I/O protocol that transports memory coherence transactions in a distributed shared memory system [Abstract][0050]) wherein the memory coherence state information includes at least one of a shared state, an exclusive state, and a modified state of a word of memory (Loh: The coherency manager can perform the MOESI (Modified-Owned-Exclusive-Shared-Invalid) protocol on the shared data stored in the memory dies [0014]). 

Regarding Claim 18, Loh teaches:
A method of operating a computer system that includes a distributed shared memory and at least one separate processing device (Stacked memory device 102 and external device 104 [Fig 1]), the method comprising: managing access to the distributed shared memory of the computer system (Memory controller may be implemented at memory interface 130 [Fig 1][0020] Memory interface includes logic to facilitate access to the memory of the die-stacked memory device comprising shared memory for external devices [0013] [0020]), storing memory coherence state information in the distributed shared memory as a memory coherence directory (The coherency manager can retain coherency information [0021]) wherein memory coherence information is determined by logic circuitry of the plurality of  memory devices (logic die can implement a coherency manager for facilitating coherency operations [0021]) and stored with data in distributed shared memory ("the memory cell circuitry 126 (memory die see Fig 1) may store the coherency information” [0021])
Loh does not appear to disclose:
wherein the distributed shared memory includes a plurality of memory devices; communicating packetized information between the at least one separate processing device and the distributed shared memory of the computing system using an input/output protocol
However, Kim appears to disclose:
wherein the distributed shared memory includes a plurality of memory devices;  (Kim discloses a system interconnect consisting of a plurality of processors and a plurality of Hybrid memory cubes (memory devices)) [Page 145 Paragraph 2]); communicating packetized information between the at least one separate processing device and the distributed shared memory of the computing system using an input/output protocol (Kim discloses a packet based protocol being utilized for the processor-memory interconnect [Page 145 Paragraphs 3-4]) 
The combination of Loh and Kim are analogous art because they both disclose a stacked memory die system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh and Kim before them, to modify the teachings of Loh to include the teachings of Kim since Kim teaches that using multiple HMCs in a distributed based network can achieve lower latency and properly distribute bandwidth. (Kim: [Page 145 Paragraph 1])
Loh in view of Kim does not appear to explicitly disclose:
access the memory coherence state information stored in the shared memory by the shared memory remapping an address of a memory word received according to the check-in/check-out mechanism using an address extension received using the packetized I/O protocol
	However Loh’892 discloses:
access the memory coherence state information stored in the shared memory by the shared memory remapping an address of a memory word received (Processing unit receives a request for access the data and coherency information stored in the DRAM [0047]. Processing unit sends the address to the control logic where the data and state (coherency) information are accessed [0067-0068]) according to the check-in/check-out mechanism using an address extension received using the packetized I/O protocol (Processing unit of a 3D DRAM can adjust the address received in the original request by adding a cache tag (address extension) to identify a respective row in the 3D DRAM [0047])
The disclosures of Loh, Kim and Loh ’892 are analogous to the claimed invention because they are in the same field of endeavor of coherence in a shared memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Kim and Loh ‘892 before them, to modify the teachings of Loh and Kim to include the teachings of Loh ‘892 since both Loh and Loh’892 disclose storing coherence information in a stacked memory device. Therefore it would be applying a known technique (utilizing a cache tag comparison during atomic data operations to access data in the memory device) to a known device (memory device as taught by Loh) to obtain predictable results (reducing memory latency times by utilizing a fast cache tag comparison to access data in on-package memory). (MPEP 2143, Example D)
Loh in view of Kim in view of Loh’892 does not appear to explicitly disclose:
An I/O protocol that includes a memory coherence protocol, and including the memory coherence state information with the communicated packetized information in the I/O protocol and using the I/O protocol to access data and the memory coherence information in the distributed shared memory, wherein the I/O protocol includes a check-out/check-in mechanism to access the memory coherence state information stored in the shared memory
However Rowlands teaches:
An I/O protocol that includes a memory coherence protocol, and including the memory coherence state information with the communicated packetized information in the I/O protocol (Rowlands discloses a packetized I/O protocol that transports memory coherence transactions in a distributed shared memory system [Abstract][0050) and using the I/O protocol to access data and the memory coherence information in the distributed shared memory, wherein the I/O protocol includes a check-out/check-in mechanism to access the memory coherence state information stored in the shared memory (The coherency protocols stores coherency information in memory in a remote line directory. When a node wants to check-out a cache line, the RLD is updated to show exclusive ownership of the cache line. When the node wants to check-back in the cache line the modified contents are written back and the RLD is updated. [0087-0089][Fig14])
The combination of Loh, Kim, Loh’892 and Rowlands are analogous art because all pertain to the same field of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Kim, Loh ’892 and Rowlands before them, to modify the teachings of Loh, Loh ’892 and Kim to include the teachings of Rowlands since Rowlands teaches that implementing the memory coherence system as part of an I/O protocol can improve coherency processing speed by leveraging the speed at which processing resources can operate to maintain the coherent system. (Rowlands: [0025]) 

Regarding Claim 19, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 18 as shown in the rejection of claim 18 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein including memory coherence state information with the communicated packetized information includes incorporating memory coherence state information with packetized information  (Rowlands discloses a packetized I/O protocol that transports memory coherence transactions in a distributed shared memory system [Abstract][0050) includes at least one of a shared state, an exclusive state, and a modified state of a word of memory with the packetized information (Loh: The coherency manager can perform the MOESI (Modified-Owned-Exclusive-Shared-Invalid) protocol on the shared data stored in the memory dies [0014]).

Regarding Claim 20, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 18 as shown in the rejection of claim 18 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein including memory coherence state information with the communicated packetized information includes incorporating metadata in a response message to a memory operation request from the at least one separate processing device (Loh: “one device may issue a probe 336 to one or more other devices to determine the statuses of the corresponding block in their local caches. Each device receiving the probe 336 may assess its local cache hierarchy to determine whether a version of the data is locally cached, and if so, reply with a probe response 338 indicating the status of the data in the local cache” [0036] (i.e. a response message may be sent with the status of the data (metadata) to the requesting device)The Examiner notes that Rowlands discloses a packetized I/O protocol that transports memory coherence transactions in a distributed shared memory system [Abstract][0050])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Kim in view of Loh ‘892 in view of Rowlands and further in view of Jouppi et al (US PGPUB No US 2015/0378913 A1) (hereafter referred to as Jouppi).
Regarding Claim 7, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the elements of Claim 1 as shown in the rejection of claim 1 above. 
Loh in view of Kim in view of Loh ‘892 in view of Rowlands also appears to teach:
and the logic circuitry of a receiving stacked memory device uses the routing information to determine memory coherence state information (Loh: In response to receiving an operation command the coherency manager determines which coherency operations to implement [0040])
Loh in view of Kim in view of Loh ‘892 in view of Rowlands does not appear to disclose:
including at least one memory device configured as a hub memory device, wherein logic circuitry of the hub memory device adds routing information to a packetized message
However Jouppi teaches: 
including at least one memory device configured as a hub memory device (stacked memory 102-0 [Fig 1]), wherein logic circuitry of the hub memory device adds routing information to a packetized message (Jouppi discloses a memory network involving three dimensional stacked memory nodes that have a routing logic in each node that is used to route packets between the nodes [0057])
The combination of Loh, Jouppi, Rowlands, Loh ‘892 and Kim are analogous art because they both disclose a stacked memory die system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Jouppi, Loh ‘892, Rowlands and Kim before them, to modify the teachings of Loh, Rowlands, Loh ‘892 and Kim to include the teachings of Jouppi since Jouppi teaches that using multiple HMCs in a tree system increases the efficiency of the system by allowing the memory nodes to cooperate in determining where data should be most effectively cached. (Jouppi: [0027])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Kim in view of Loh ‘892 in view of Rowlands and further in view of Barron et al (US PGPUB No US 2016/0092362 A1) (hereafter referred to as Barron).
Regarding Claim 8, Loh in view of Kim in view of Loh ‘892 in view of Rowlands teaches all of the limitations of claim 1 as shown in the rejection of claim 1 above.
Loh in view of Kim in view of Loh ‘892 in view of Rowlands does not appear to explicitly disclose:
wherein the logic circuitry of each memory device is configured to, upon receiving a request for exclusive access to a memory word, initiate a request packet from the memory device to the at least one separate processing device with ownership of the memory word
However Barron teaches:
wherein the logic circuitry of each memory device is configured to, upon receiving a request for exclusive access to a memory word, initiate a request packet from the memory device to the at least one separate processing device with ownership of the memory word (Barron discloses a process of requesting write ownership by a processor of a data block. If the data block is owned by another processor the memory controller of the memory node initiates coherence traffic to the processor that owns the data block. The message may be provided in a packet and identifies the requested data. [0040-0041])
The combination of Loh, Barron, Rowlands, Loh ‘892 and Kim are analogous art because they all disclose a stacked memory die system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Barron, Loh ’892, Rowlands and Kim before them, to modify the teachings of Loh, Rowlands, Loh ‘892 and Kim to include the teachings of Barron since Barron teaches that combining I/O and coherence protocols into a single transaction can allow for scalability of the system with minimal modifications to the hardware. (Barron: [0024])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bauman et al (US Patent No 6,415,364 B1) – Discloses utilizing a directory based cache coherency protocol (See Col 2 Lines 50-65)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183